Exhibit 10.1(A)

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Symetra Life Insurance Company

Simplified Issue Life Commission Schedule Endorsement

Financial Institution

Enhanced Commission

 

Basic First-Year Commissions

 

CASH VALUE POLICIES

¨

   Universal Life Policies       Symetra Universal Life Plus (SUL+)   
[***] on all premium up to first “Annual Target”

 

¨

   SYMETRA Successor Single Premium Life with Return of Premium (ROP)       Ages
15 years – 80 years    [***] of Single Premium    Ages 81 – 85 years    [***] of
Single Premium

 

¨

   SYMETRA TERM LIFE INSURANCE       All face amounts      

10-Year and 20-Year Level Term

   [***] of Annual Premium less policy fee

 

Policy Term Riders    Same First-Year Rate as Base Policy

 

SUPPLEMENTAL BENEFITS   

Accidental Death and Waiver of Premium

   Same First-Year Rate as Base Policy

Insured Children’s Benefit

   Same First-Year Rate as Base Policy

 

Basic Renewal Commissions

 

CASH VALUE POLICIES

  

Universal Life Policies

  

Symetra Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

     [***]   

Symetra Accelerated Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

     [***]    TERM POLICIES AND RIDERS   

2nd policy year

     [***]   

3rd policy year

     [***]   

4th policy year

     [***]   

 

Service Fees

 

Service Fees are payable in the 7th and subsequent policy years as noted below:

  

Flexible Premium Universal Life

     [***]   

plus [***] of the cost of insurance

  

All other plans except Expert Level Term and Symetra Term Life Insurance

     [***]   

Not all products are filed in all states. Contact your local Symetra office for
further information.

THIS ENDORSEMENT MAY BE MODIFIED OR CANCELED BY THE COMPANY AT ANY TIME BY
PROVIDING WRITTEN NOTICE.

Agency is responsible for ensuring that no business is solicited by any
representative until that representative is authorized and appointed to
represent either, or both, Company(ies).

 

Page 1 of 1



--------------------------------------------------------------------------------

Exhibit 10.1(B)

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Symetra Life Insurance Company

Fully Underwritten Commission Schedule Endorsement

Financial Institution

Enhanced Commission

 

Basic First-Year Commissions

 

CASH VALUE POLICIES

  

¨

   Universal Life Policies       Symetra Universal Life (SUL)     
[***] of all premium up to first “Annual Target”   

 

¨

   SYMETRA Successor Single Premium Life with Return of Premium (ROP)       Ages
15 years - 80 years      [***] of Single Premium       Ages 81 – 85 years     
[***] of Single Premium   

 

¨

   SYMETRA TERM LIFE INSURANCE       All face amounts       10-Year and 15-Year
Level Term      [***] of Annual Premium less policy fee       20-Year and
30-Year Level Term      [***] of Annual Premium less policy fee   

 

Policy Term Riders

     Same First-Year Rate as Base Policy   

 

SUPPLEMENTAL BENEFITS

  

Accidental Death,

  

Guaranteed Insurability Option, and Waiver of Premium

     Same First-Year Rate as Base Policy   

Insured Children’s Benefit

     Same First-Year Rate as Base Policy   

 

Basic Renewal Commissions

 

CASH VALUE POLICIES

  

Universal Life Policies

  

Symetra Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

     [***]   

Symetra Accelerated Universal Life

  

Excess premium over first “Annual Target” through 6th policy year

     [***]   

Policy Term Riders

  

2nd through 6th policy years

     Same Renewal Rate as Base Policy   

 

Service Fees

 

Service Fees are payable in the 7th and subsequent policy years as noted below:

  

Flexible Premium Universal Life

     [***]   

plus [***] of the cost of insurance

  

All other plans except Expert Level Term and Symetra Term Life Insurance

     [***]   

Not all products are filed in all states. Contact your local Symetra office for
further information.

THIS ENDORSEMENT MAY BE MODIFIED OR CANCELED BY THE COMPANY AT ANY TIME BY
PROVIDING WRITTEN NOTICE.

Agency is responsible for ensuring that no business is solicited by any
representative until that representative is authorized and appointed to
represent either, or both, Company(ies).

 

Page 1 of 1



--------------------------------------------------------------------------------

Exhibit 10.1(C)

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Effective as of August 1, 2011, Company is amending the current Sales Agreement
for fixed products between Agency and Company by replacing Agency’s current
commission schedule for fixed annuitization with this schedule, LSA655ch
08/2011.

Symetra Life Insurance Company

Annuity Base Commission Schedule

 

Fixed Annuitization Payment Schedule

Base commissions will be paid on fixed annuitization payouts of fixed contracts,
except on annuitization of contracts originally issued by WM Life Insurance
Company or American States Life Insurance Company, or on annuitization of
Safekey I, II, and III contracts.

Base commissions will be paid as a percentage of the amount applied to an
annuity option, as follows:

Contracts annuitized while in surrender – [***]

Contracts annuitized after the termination of the surrender schedule – [***]

 

Repayment of Commissions

Agency will repay Company commissions, not to exceed amount paid to Agency, if
the fixed annuitization payout is reversed for any reason. Repayments under this
schedule will be netted against any compensation owed to Agency by Company with
respect to other products offered by Company.

If the commission repayments owed by Agency to Company exceed the compensation
payable to Agency, Agency will immediately pay Company the commission repayments
owed to Company.

THIS SCHEDULE MAY BE MODIFIED OR CANCELED BY COMPANY AT ANY TIME BY PROVIDING
WRITTEN NOTICE. THIS SCHEDULE SUPERSEDES ANY PREVIOUS VERSION OF THE FIXED
ANNUITIZATION BASE COMMISSION SCHEDULE.

 

Page 1 of 1